 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11       LEONORA M.,1                          Case No. 2:20-cv-02104-MAA
12
                           Plaintiff,
13                                             MEMORANDUM DECISION AND
               v.                              ORDER REVERSING DECISION OF
14                                             THE COMMISSIONER AND
                                               REMANDING FOR FURTHER
15       ANDREW M. SAUL,                       ADMINISTRATIVE PROCEEDINGS
         Commissioner of Social Security,
16
                           Defendant.
17

18

19            On March 4, 2020, Plaintiff filed a Complaint seeking review of the
20   Commissioner’s final decision denying her application for Supplemental Security
21   Income pursuant to Title XVI of the Social Security Act. This matter is fully
22   briefed and ready for decision. For the reasons discussed below, the
23   Commissioner’s final decision is reversed, and this matter is remanded for further
24   administrative proceedings.
25   ///
26   1
       Plaintiff’s name is partially redacted in accordance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
27   Administration and Case Management of the Judicial Conference of the United
     States.
28
 1                            ADMINISTRATIVE HISTORY
 2         On December 31, 2015, Plaintiff filed an application for Supplemental
 3   Security Income, alleging disability beginning on February 1, 2008.
 4   (Administrative Record [AR] 48, 443-51.) Plaintiff alleged disability because of
 5   asthma, back pain, anxiety, depression, knee pain, arthritis, and gastritis. (AR 315,
 6   331.) After the application was denied initially and on reconsideration, Plaintiff
 7   requested a hearing before an Administrative Law Judge (“ALJ”). (AR 356-58.)
 8   At an initial hearing held on May 18, 2018, at which Plaintiff appeared with
 9   counsel, the ALJ heard testimony from Plaintiff and a vocational expert. (AR 677-
10   99.) At a second hearing held on October 18, 2018, at which Plaintiff appeared
11   with counsel, the ALJ heard testimony from Plaintiff, a medical expert, and a
12   vocational expert. (AR 282-309.)
13         In a decision issued on January 18, 2019, the ALJ denied Plaintiff’s disability
14   claim after making the following findings pursuant to the Commissioner’s five-step
15   evaluation. (AR 48-57.) Plaintiff had not engaged in substantial gainful activity
16   since her application date of December 31, 2015. (AR 50.) She had severe
17   impairments consisting of “history of ventricular septal defect (VSD), status post
18   surgical repair in 1991 [AR 632]; ‘mild’ scoliosis [AR 635] with normal MRI of the
19   lumbar spine [AR 648]; and gastritis (20 CFR 416.920(c)).” (AR 50.) She did not
20   have an impairment or combination of impairments that met or medically equaled
21   the requirements of one of the impairments from the Commissioner’s Listing of
22   Impairments. (AR 53.) She had a residual functional capacity (“RFC”) for the full
23   range of light work. (Id.) She could perform her past relevant work as a data entry
24   clerk. (AR 56.) In sum, the ALJ concluded that Plaintiff was not disabled as
25   defined by the Social Security Act. (AR 57.)
26         Plaintiff requested review by the Appeals Council. (AR 440-42.) As part of
27   her request, Plaintiff submitted several pages of additional medical evidence. (AR
28   24-44, 63-281.) The Appeals Council accepted the evidence that predated the
                                               2
 1   ALJ’s decision on January 18, 2019 but rejected the evidence that postdated it.
 2   (AR 2.) On February 7, 2020, the Appeals Council denied Plaintiff’s request for
 3   review. (AR 1.) Thus, the ALJ’s decision became the final decision of the
 4   Commissioner.
 5

 6                                  DISPUTED ISSUES
 7         The parties raise two disputed issues:
 8         1.     Whether the ALJ and/or the Appeals Council have properly considered
 9   the relevant medical evidence of record in assessing Plaintiff’s residual functional
10   capacity; and
11         2.     Whether the ALJ has properly considered Plaintiff’s subjective
12   statements of record and testimony under oath in assessing Plaintiff’s residual
13   functional capacity.
14         (ECF No. 21, Parties’ Joint Stipulation [“Joint Stip.”] at 3-4.)
15

16                               STANDARD OF REVIEW
17         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s final
18   decision to determine whether the Commissioner’s findings are supported by
19   substantial evidence and whether the proper legal standards were applied. See
20   Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir.
21   2014). Substantial evidence means “more than a mere scintilla” but less than a
22   preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter
23   v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such
24   relevant evidence as a reasonable mind might accept as adequate to support a
25   conclusion.” Richardson, 402 U.S. at 401. The Court must review the record as a
26   whole, weighing both the evidence that supports and the evidence that detracts from
27   the Commissioner’s conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is
28   susceptible of more than one rational interpretation, the Commissioner’s
                                               3
 1   interpretation must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
 2   2007).
 3

 4                                      DISCUSSION
 5         For the reasons discussed below, reversal and remand for further
 6   administrative proceedings are warranted for Issue One, based on the ALJ’s
 7   reliance on the medical expert’s testimony in assessing Plaintiff’s RFC for light
 8   work. Having found that remand is warranted, the Court declines to address
 9   Plaintiff’s remaining arguments. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir.
10   2012) (“Because we remand the case to the ALJ for the reasons stated, we decline
11   to reach [plaintiff’s] alternative ground for remand.”); see also Augustine ex rel.
12   Ramirez v. Astrue, 536 F. Supp. 2d 1147, 1153 n.7 (C.D. Cal. 2008) (“[The] Court
13   need not address the other claims plaintiff raises, none of which would provide
14   plaintiff with any further relief than granted, and all of which can be addressed on
15   remand.”).
16

17   A.    Plaintiff’s Residual Functional Capacity (Issue One).
18         1.     Legal Standard.
19         A claimant’s RFC represents the most a claimant can do despite his or her
20   limitations. 20 C.F.R. § 416.945(a)(1); Reddick v. Chater, 157 F.3d 715, 724 (9th
21   Cir. 1998); Smolen v. Chater, 80 F.3d 1273, 1291 (1996). An ALJ’s RFC
22   determination “must set out all the limitations and restrictions of the particular
23   claimant.” Valentine v. Commissioner Social Sec. Admin., 574 F.3d 685, 690 (9th
24   Cir. 2009) (emphasis in original). An ALJ will assess a claimant’s residual
25   functional capacity “based on all of the relevant medical and other evidence.” 20
26   C.F.R. § 416.945(a)(3). A claimant “is ultimately responsible for providing the
27   evidence to be used in making the RFC finding,” but an ALJ has “a special duty to
28   fully and fairly develop the record and to assure that the claimant’s interests are
                                                4
 1   considered.” Widmark v. Barnhart, 454 F.3d 1063, 1068 (9th Cir. 2006) (citations
 2   omitted).
 3         Moreover, a district court’s resolution of this issue accounts for the evidence
 4   that the Appeals Council accepted for the record before denying a claimant’s
 5   request for review. See Brewes v. Commissioner of Social Sec. Admin., 682 F.3d
 6   1157, 1159-60 (9th Cir. 2012) (“We hold that when a claimant submits evidence for
 7   the first time to the Appeals Council, which considers that evidence in denying
 8   review of the ALJ’s decision, the new evidence is part of the administrative record,
 9   which the district court must consider in determining whether the Commissioner’s
10   decision is supported by substantial evidence.”).
11

12         2.     Background.
13         At the initial hearing, the ALJ noted that records relating to Plaintiff’s breast
14   cancer were missing. (AR 679-80.) The ALJ left the record open for Plaintiff’s
15   attorney to submit additional records after the hearing, but the ALJ nonetheless
16   heard Plaintiff testify about her conditions. (AR 680-81.) Plaintiff testified, in
17   pertinent part, that she also had congenital heart disease. (AR 687.)
18         At the second hearing, the ALJ heard the testimony of Dr. Savage, a medical
19   expert. (AR 291-305.) Dr. Savage, a cardiologist and internist (AR 304), had
20   questions about the records relating to Plaintiff’s heart condition. Specifically, Dr.
21   Savage did not see, in the record that existed at the time, an exercise test or stress
22   test (AR 296), nor did he see an echocardiogram (AR 300). Dr. Savage commented
23   that such evidence “would be the key.” (AR 304.) Without the evidence, Dr.
24   Savage could not determine whether Plaintiff had coronary disease (AR 301) or
25   pulmonary hypertension (AR 300), which Dr. Savage called “a pathetic disease”
26   (AR 304). Nonetheless, based on the evidence that was before him, Dr. Savage
27   opined that Plaintiff had a residual functional capacity for “probably light” work.
28   (AR 302-03.)
                                                5
 1         In his decision, the ALJ gave greater weight to Dr. Savage’s opinion than to
 2   other medical opinions. (AR 55.) Thus, the ALJ concluded that Plaintiff had a
 3   residual functional capacity for light work (AR 53) and was not disabled (AR 57).
 4         The Appeals Council, in considering Plaintiff’s request for review, accepted
 5   and considered new evidence that Dr. Savage had commented might have been
 6   missing from the record. An exercise test from March 2017 showed that Plaintiff
 7   had exercised for three and a half minutes before stopping due to shortness of
 8   breath. (AR 255.) An echocardiogram from July 2017 showed multiple “normal”
 9   findings, as well as “mild tricuspid regurgitation.” (AR 257.) An echocardiogram
10   from November 2017 showed multiple “normal” findings, but also “Doppler
11   findings [that] are consistent with mild pulmonary hypertension.” (AR 164.) An
12   echocardiogram from May 2018 led to a diagnosis of hypertensive heart disease.
13   (AR 116.)
14

15         3.     Analysis.
16         Based on the evidence that was presented for the first time to the Appeals
17   Council, the RFC assessment was no longer supported by substantial evidence. See
18   Brewes, 682 F.3d at 1159-60. The RFC assessment was based on the testimony of
19   Dr. Savage, who testified that Plaintiff “probably” could perform light work (AR
20   302-03) yet found it difficult to determine, from the record before him, the
21   seriousness of Plaintiff’s heart condition. See Tonapetyan v. Halter, 242 F.3d 1144,
22   1150 (9th Cir. 2001) (opinion of a medical expert who remained equivocal
23   throughout his testimony, because he perceived the record was incomplete, did not
24   support the ALJ’s findings). The new evidence presented to the Appeals Council—
25   specifically, the exercise test and the echocardiograms—was precisely the evidence
26   that Dr. Savage believed was missing yet was “key” to his opinion. (AR 304.)
27         To be sure, the new evidence presented to the Appeals Council was not
28   entirely in Plaintiff’s favor. It showed, as noted, multiple “normal” findings. (AR
                                               6
 1   164, 257.) Yet it also suggested hypertensive heart disease (AR 116) and mild
 2   pulmonary hypertension (AR 164), which Dr. Savage called “a pathetic disease”
 3   (AR 304). Thus, the Court is unable to conclude that this new evidence, on the
 4   whole, is so benign that it would have made no difference to the medical expert’s
 5   opinion, which in turn was the basis for the ALJ’s RFC assessment. See Hall v.
 6   Berryhill, 717 F. App’x 708, 711 (9th Cir. 2017) (RFC assessment was unsupported
 7   by substantial evidence where new evidence considered by the Appeals Council
 8   suggested additional limitations). Moreover, this new evidence appears to have
 9   been particularly significant because it directly addressed Dr. Savage’s repeated
10   concerns about the apparent inadequacy of the medical record. See Brewes, 682
11   F.3d at 1163 (evidence presented for the first time to the Appeals Council
12   warranted reversal because it “was directly responsive” to the witness’s testimony);
13   see also Borrelli v. Commissioner of Social Sec., 570 F. App’x 651, 652 (9th Cir.
14   2014) (ALJ’s findings based on the absence of medical records was no longer
15   supported by substantial evidence where the evidence presented to the Appeals
16   Council included those records). For these reasons, reversal is warranted.
17

18   B.    Remand for further administrative proceedings.
19         Ninth Circuit case law “precludes a district court from remanding a case for
20   an award of benefits unless certain prerequisites are met.” Dominguez v. Colvin,
21   808 F.3d 403, 407 (9th Cir. 2015) (citations omitted). “The district court must first
22   determine that the ALJ made a legal error, such as failing to provide legally
23   sufficient reasons for rejecting evidence.” Id. “If the court finds such an error, it
24   must next review the record as a whole and determine whether it is fully developed,
25   is free from conflicts and ambiguities, and all essential factual issues have been
26   resolved.” Id. (citation and internal quotation marks omitted).
27         Here, substantial evidence no longer supported the residual functional
28   capacity assessment, in light of the evidence presented to the Appeals Council.
                                                7
 1   However, the record still is not free from conflicts and ambiguities, and essential
 2   factual issues remain outstanding. No ALJ or physician has had an opportunity to
 3   review the entire medical record to determine the seriousness of Plaintiff’s
 4   conditions and to assess her functional abilities. Thus, the record raises factual
 5   conflicts about Plaintiff’s level of functioning that “should be resolved through
 6   further proceedings on an open record before a proper disability determination can
 7   be made by the ALJ in the first instance.” See Brown-Hunter v. Colvin, 806 F.3d
 8   487, 496 (9th Cir. 2015); see also Treichler, 775 F.3d at 1101 (stating that remand
 9   for an award of benefits is inappropriate where “there is conflicting evidence, and
10   not all essential factual issues have been resolved”) (citation omitted); Strauss v.
11   Commissioner of the Social Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011)
12   (same where the existing record does not clearly demonstrate that the claimant is
13   disabled within the meaning of the Social Security Act).
14         Therefore, based on its review and consideration of the entire record, the
15   Court has concluded on balance that a remand for further administrative
16   proceedings pursuant to sentence four of 42 U.S.C. § 405(g) is warranted here. It is
17   not the Court’s intent to limit the scope of the remand.
18

19                                          ORDER
20         It is ordered that Judgment be entered reversing the decision of the
21   Commissioner of Social Security and remanding this matter for further
22   administrative proceedings.
23

24   DATED: June 15, 2021
25

26                                           MARIA A. AUDERO
                                             UNITED STATES MAGISTRATE JUDGE
27

28

                                                8
